SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 11, 2016 YOUNGEVITY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 000-54900 90-0890517 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2400 Boswell Road, Chula Vista, CA 91914 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (619) 934-3980 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 11, 2016, Youngevity International, Inc., a Delaware corporation (the “Registrant") issued a press release that included financial information for its fiscal quarter ended June 30, 2016. A copy of the press release is attached as Exhibit 99.1 to this Report on Form 8-K. The information contained in the press release is being furnished to the Securities and Exchange Commission (the “Commission”) and shall not be deemed incorporated by reference into any of the Registrant’s registration statements or other filings with the Commission. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No.
